Case 5:14-cr-50065-JLV Document 179 Filed 02/17/21 Page 1 of 14 PageID #: 928




                      UNITED STATES DISTRICT COURT

                         DISTRICT OF SOUTH DAKOTA

                                WESTERN DIVISION


UNITED STATES OF AMERICA,                            CR. 14-50065-JLV

                   Plaintiff,

     vs.                                                  ORDER
WALTER CURABA,

                   Defendant.


                                 INTRODUCTION

      Defendant Walter Curaba, appearing pro se, filed a motion for

compassionate release. (Docket 170). Pursuant to the May 1, 2020, Standing

Order 20-06, the Federal Public Defender for the Districts of South Dakota and

North Dakota (“FPD”) and the United States Attorney for the District of South

Dakota filed records, submissions and briefing on Mr. Curaba’s motion.

(Dockets 175 & 177). For the reasons stated below, defendant’s motion is

denied.

                           STANDING ORDER 20-06

      Standing Order 20-06,1 captioned “Establishing a Procedure for

Compassionate Release Motions Under the First Step Act,” put in place “a



      1See  https://www.sdd.uscourts.gov/so2006 (“SO 20-06”). SO 20-06
was amended on October 21, 2020, after this case was ripe for resolution. See
https://www.sdd.uscourts.gov/socraa. The amendments have no impact on
the court’s analysis of this case.
Case 5:14-cr-50065-JLV Document 179 Filed 02/17/21 Page 2 of 14 PageID #: 929




procedure for submission and consideration of compassionate release motions

under the First Step Act, 18 U.S.C. § 3582(d)(l)(A), in the wake of the spread of

the COVID-19 virus into the federal prison system.” (SO 20-06 at p. 1).

Under the order, the FPD is automatically “appointed to represent all

defendants in criminal cases: (a) who previously were determined to be entitled

to appointment of counsel or who are now indigent; and (b) who may be eligible

to seek compassionate release under the First Step Act.” Id. ¶ 1.

      By the standing order, the FPD and the United States Attorney for the

District of South Dakota are “to place [the defendant] into one of four

categories[.]” Id. ¶ 4. Those categories are:

      a.    High Priority Cases where there exists some combination of:
            (i) medical issues that correspond to the categories outlined in
            the commentary to U.S.S.G. § l.B.1.13; (ii) recognized COVID-
            19 risk factors in the inmate’s medical history; and/or
            (iii) imprisonment in a federal facility known to have a serious
            COVID-19 outbreak in its population. . . .

      b.    Intermediate Priority Cases where identified medical issues
            and/or COVID-19 risk factors and/or institutional concerns
            are less extreme than High Priority Cases.

      c.    Low Priority Cases where there are no identifiable medical
            issues or COVID-19 risk factors.

      d.    Unknown Risk Cases where there is a lack of sufficient
            information to categorize the request for compassionate
            release.

Id. The FPD and U.S. Attorney are to “immediately report the categorization

. . . to the Clerk of Court and the Probation Office.” Id.




                                        2
Case 5:14-cr-50065-JLV Document 179 Filed 02/17/21 Page 3 of 14 PageID #: 930




                      MR. CURABA’S CLASSIFICATION

      On May 7, 2020, the FPD and the U.S. Attorney filed a notice designating

Mr. Curaba as a Low Priority case. (Docket 172).

                           FACTUAL BACKGROUND

      Mr. Curaba pleaded guilty to attempted receipt of child pornography in

violation of 18 U.S.C. §§ 2252A(a)(2)(A) and 2252A(b)(1). (Dockets 153 & 154).

On July 2, 2019, Mr. Curaba was sentenced to a term of imprisonment of 60

months followed by five years of supervised release. (Docket 164 & 165 at

pp. 2-3). Based on a presentence investigation report, Mr. Curaba’s advisory

guideline range was 30 to 37 months of imprisonment with a total offense level

of 19 and his criminal history category I; however, the offense carried a

minimum mandatory sentence of five years. (Docket 161 ¶ 50). The court

sentenced Mr. Curaba to the mandated minimum sentence of 60 months

followed by five years of supervised release. (Docket 165 at pp. 2-3).

      Mr. Curaba is currently an inmate at FCI La Tuna, a low security facility,

in Anthony, Texas. (Docket 170 at p. 1); Fed. Bureau Prisons, https://www.

bop.gov/inmateloc/ (last checked Feb. 16, 2021). The total inmate population

at FCI La Tuna is currently 824 persons. https://www.bop.gov.locations/

institutions/lat/ (last checked Feb. 12, 2021). As of February 12, 2021, there

were 12 active COVID-19 cases among inmates and six among staff, two

inmate deaths as a result of COVID-19, and 486 inmates and 65 staff had

recovered from COVID-19 at FCI La Tuna. Id. https:www.bop.gov/

                                        3
Case 5:14-cr-50065-JLV Document 179 Filed 02/17/21 Page 4 of 14 PageID #: 931




coronavirus/ (last checked Feb. 12, 2021). Based on these statistics and

assuming a static population, over 60 percent of the inmates at FCI La Tuna

have contracted COVID-19 and two have died as a result.

      Mr. Curaba has a scheduled release date of March 12, 2023. See

https://www.bop.gov/inmateloc/. Mr. Curaba served approximately 22

months in custody to date. (Docket 175 at p. 252). The court estimates Mr.

Curaba will be eligible for home detention on September 12, 2022. Mr.

Curaba is 51 years old. See https://www.bop.gov/inmateloc/.

                           MR. CURABA’S MOTION

      Mr. Curaba’s pro se motion seeks compassionate release on the basis of

extraordinary and compelling reasons in light of his many health conditions

and his confinement during the COVID-19 pandemic. (Docket 170 at pp. 1-3).

Mr. Curaba claims his medical conditions include hypoglycemia, eczema, hiatal

hernia, degenerative arthritis, osteoarthritis, low back and neck strain,

migraine, headaches, gastro-esophageal reflux disease, sleep apnea, insomnia,

and anxiety. Id. at 1. He claims to suffer with pain every day and fears for

his life if he contracts COVID-19. Id. Mr. Curaba is critical of the current

medical care he receives at FCI La Tuna and voices many complaints. Id. at 1-

2. He requests his sentence be reduced to time served or that he be placed on

home confinement. Id. On June 20, 2020, the FPD docketed a notice of

intent not to supplement Mr. Curaba’s pro se motion.




                                        4
Case 5:14-cr-50065-JLV Document 179 Filed 02/17/21 Page 5 of 14 PageID #: 932




      Mr. Curaba’s medical records confirm the following medical conditions:

      •     Migraine. (Docket 175 at p. 67);

      •     Sleep apnea (mild). Id.;

      •     Vertigo. Id.;

      •     Gastro-esophageal reflux disease without esophagitis
            (“GERD”). Id.;

      •     Polyarthritis. Id.; and

      •     Low back pain. Id.

      Mr. Curaba’s conditions are managed with acetaminophen, caffeine

tablets, meloxicam for arthritis, omeprazole for GERD, and vitamin D. Id. at

pp. 79-82. Mr. Curaba is 66 inches tall and his most recent recorded weight

is 197 pounds. Id. at pp. 58. Based on his height and weight, Mr. Curaba

has a body mass index (BMI) of 31.8, which is in the obese category. See

Adult BMI Calculator, Center for Disease Control & Prevention (“CDC)”,

https://www.cdc. gov/healthyweight/assessing/bmi/adult_bmi/English_bmi

calculator/bmi_calculator.html (last checked Feb. 12, 2021).

                        UNITED STATES’ OPPOSITION

      The government opposes Mr. Curaba’s motion for compassionate release.

(Docket 177). First, the government argues Mr. Curaba has not exhausted his

administrative remedies because there is no evidence he made a request to the

warden for compassionate release. Id. at p. 3. Second, the government

generally asserts “[t]he existence of the COVID-19 pandemic, which poses a

general threat to every non-immune person in the country, does not by itself
                                     5
Case 5:14-cr-50065-JLV Document 179 Filed 02/17/21 Page 6 of 14 PageID #: 933




. . . provide a basis for a sentence reduction.” Id. at p. 10. Next, the

government argues denial is warranted because Mr. Curaba’s medical

conditions do not rise to the level of serious physical and medical conditions

contemplated to warrant compassionate release. Id. Neither, argues the

government, are such conditions on the list of conditions increasing or

potentially increasing the risk from COVID-19 as identified by the CDC. Id.

According to the government, Mr. Curaba’s conditions do not interfere with his

ability to provide self-care in the BOP facility and his conditions are

manageable while in custody. Id.

      Finally, the government argues the 18 U.S.C. § 3553(a) factors weigh

against granting compassionate release to Mr. Curaba. Id. at p. 17. The

government contends the nature and facts of Mr. Curaba’s intended offense

were serious and involved attempting to pay a 12-year-old-girl to have sex with

him and take sexual pictures of her. Id. (see also Docket 161 ¶ 8). The

government reminds the court Mr. Curaba was not compliant with the

conditions of pretrial release regarding his access to computers. (Docket 177

at p. 17; see also Docket 161 ¶ 5). Additionally, the government asserts the

plea agreement reached between the parties resulted in a significant reduction

in the severity of the charge to which Mr. Curaba pleaded guilty and the nature

of his conduct does not warrant an additional reduction. (Docket 177 at

pp. 17-18).




                                         6
Case 5:14-cr-50065-JLV Document 179 Filed 02/17/21 Page 7 of 14 PageID #: 934




                                   ANALYSIS

      Administrative Exhaustion

      Section 3582(c) permits the district court to consider a prisoner’s request

for compassionate release after he exhausts the administrative remedies

mandated by the statute.

      [T]he court . . . upon motion of the defendant after the defendant
      has fully exhausted all administrative rights to appeal a failure of
      the Bureau of Prisons to bring a motion on the defendant’s behalf or
      the lapse of 30 days from the receipt of such a request by the warden
      of the defendant’s facility, whichever is earlier, may reduce the term
      of imprisonment (and may impose a term of probation or supervised
      release with or without conditions that does not exceed the unserved
      portion of the original term of imprisonment), after considering the
      factors set forth in section 3553(a) to the extent that they are
      applicable, if it finds that . . . extraordinary and compelling reasons
      warrant such a reduction . . . and that such a reduction is consistent
      with the applicable policy statements issued by the Sentencing
      Commission . . . .

18 U.S.C. § 3582(c)(1)(A)(i).

      The evidence is less than clear whether Mr. Curaba exhausted his

administrative remedies. Neither Mr. Curaba nor the government submitted a

copy of a written request to the warden at FCI La Tuna or a copy of the

warden’s response. The government contends this is because no such request

was made. (Docket 177, at p. 3). The BOP’s administration records of Mr.

Curaba’s custody show various requests have been made by him and appealed.

(Docket 175 at pp. 253-62). The codes used in these records, however, are

indecipherable. The court concludes it is likely Mr. Curaba did not, in fact,

follow the administrative process to request compassionate release from the


                                        7
Case 5:14-cr-50065-JLV Document 179 Filed 02/17/21 Page 8 of 14 PageID #: 935




warden prior to bringing the present motion. Nevertheless, the court has

examined the merits of Mr. Curaba’s motion and concludes Mr. Curaba has not

demonstrated “extraordinary and compelling” reasons for release.

      Extraordinary and Compelling Reasons

      “Section 3582(c)(1)(A)(i) does not attempt to define the ‘extraordinary and

compelling reasons’ that might merit compassionate release.” United States v.

McCoy, 981 F.3d 271, 276 (4th Cir. 2020). That task was left to the United

States Sentencing Commission. See 28 U.S.C. § 994(t). Prior to the First

Step Act, the Sentencing Commission established four categories for

“extraordinary and compelling reasons for sentence reduction, including the

criteria to be applied and a list of specific examples.” See id. Those

categories generally focus on the defendant’s age, medical condition, family

situation and any other reasons the BOP deems to be extraordinary and

compelling. U.S.S.G. § 1B1.13 comment. n.1. The four categories have not

been updated since December 2018 when the First Step Act became law.2

      The court previously surveyed the status of the law as to a court’s

authority under the First Step Act. E.g., United States v. Thunder Hawk, CR.

14-50008, 2021 WL 253456, at *5 (D.S.D. Jan. 26, 2021); United States v.

Magnuson, CR. 15-50095, 2020 WL 7318109, at *4-5 (D.S.D. Dec. 11, 2020);


      2The  United States Sentencing Commission lacks a quorum and
currently has only two voting members, two short of the four it needs to amend
the [U.S.S.G.].” United States v. Marks, 455 F. Supp. 3d 17, 24 (W.D.N.Y.
2020) (references omitted).

                                        8
Case 5:14-cr-50065-JLV Document 179 Filed 02/17/21 Page 9 of 14 PageID #: 936




United States v. King, CR. 15-50050, 2020 WL 6146446, at *4-5 (D.S.D. Oct.

20, 2020). A summary of that survey is sufficient here.

      The Second Circuit identified the question at the heart of these cases,

which is “whether the First Step Act allows courts independently to determine

what reasons, for purposes of compassionate release, are ‘extraordinary and

compelling,’ or whether that power remains exclusively with the BOP Director

as stated in Application Note 1(D).” United States v. Brooker, 976 F.3d 228,

237, 234 (2d. Cir. 2020). Like the United States Courts of Appeals for the

Second, Fourth, Sixth and Seventh Circuits,3 this court has held it retains its

independent authority “to consider the full slate of extraordinary and

compelling reasons that an imprisoned person might bring before [the court] in

motions for compassionate release.” E.g., Magnuson, 2020 WL 7318109, at *5

(quoting Brooker, 976 F.3d at 237); see also McCoy, 981 F.3d 271 (“As of now,

there is no Sentencing Commission policy statement ‘applicable’ to the

defendants’ compassionate-release motions, which means that district courts

need not conform, under § 3582(c)(1)(A)’s consistency requirement, to § 1B1.13

in determining whether there exist ‘extraordinary and compelling reasons’ for a

sentence reduction.”); United States v. Jones, 980 F.3d 1098, 1111 (6th Cir.

2020) (“In cases where incarcerated persons file motions for compassionate




      3The United States Court of Appeals for the Eighth Circuit had two clear
opportunities to address this issue but declined to do so. United States v.
Rodd, 966 F.3d 740 (8th Cir. July 16, 2020) and United States v. Loggins, Jr.,
966 F.3d 891 (8th Cir. July 31, 2020).
                                        9
Case 5:14-cr-50065-JLV Document 179 Filed 02/17/21 Page 10 of 14 PageID #: 937




release, federal judges . . . have full discretion to define ‘extraordinary and

compelling’ without consulting the policy statement § 1B1.13.”); and United

States v. Gunn, 980 F.3d 1178, 1180 (7th Cir. 2020) (agreeing with the Second

Circuit that the Guidelines Manual “does not curtail a district judge’s

discretion”).

      The purpose of the First Step Act was to expand the availability of

compassionate release based on judicial findings of extraordinary and

compelling reasons without being restricted to those categories identified by the

Sentencing Commission or the rationale used by the BOP before the passage of

the First Step Act.

      Mr. Curaba relies on his medical conditions and incarceration during the

COVID-19 pandemic as extraordinary and compelling reasons warranting

compassionate release. (Docket 170 at p. 1-3). Despite the expanded

authority under the First Step Act, the court finds Mr. Curaba has not met his

burden of proof by presenting “extraordinary and compelling reasons”

warranting a sentence reduction under § 3582(c)(1)(A)(i).

      Mr. Curaba is 51 years old. The CDC recognizes that the risk of severe

illness as a result of COVID-19 increases with age, with older adults at higher

risk. See Older Adults, https://www.cdc.gov/coronavirus/2019-ncov/need-

extra-precautions/older-adults.html (last checked Feb. 12, 2021). The CDC

identifies people over 50 as being four times more likely to have a severe illness




                                         10
Case 5:14-cr-50065-JLV Document 179 Filed 02/17/21 Page 11 of 14 PageID #: 938




than those younger than 30, though the greatest risk is to those 85 and older.

Id.

      Adults of any age, however, are at increased risk of severe illness from

COVID-19 if they have certain conditions, including cancer, chronic kidney

disease, COPD, heart conditions, obesity, pregnancy, sickle cell disease, type 2

diabetes, and several others. See People with Certain Medical Conditions,

https://www.cdc.gov/coronavirus/2019-ncov/need-extra-precautions/people-

with-medical-conditions.html (last updated Feb. 3, 2021). Mr. Curaba suffers

from many common conditions which are not identified on the CDC’s list for

those causing serious illness from COVID-19.4 He does, however, fall into the

obese category with a BMI over 30, one of the conditions the CDC finds

increases the risk of COVID-19 serious illness.

        While the court recognizes that because of obesity Mr. Curaba is at a

higher risk if he were to contract the virus, it cannot conclude this condition

alone is an extraordinary and compelling reason to warrant compassionate

release. Mr. Curaba himself did not raise this as an issue, though that is not

dispositive to the court’s analysis. Based on the court’s review of his medical

records, Mr. Curaba appears to be receiving appropriate medical care at La

Tuna regardless of his many complaints. The court finds Mr. Curaba has not


      4The  CDC also identifies certain conditions that might increase the risk
from COVID-19, including moderate to severe asthma, cystic fibrosis,
hypertension, HIV, neurologic conditions, liver disease, pulmonary fibrosis,
type 1 diabetes, and several others. Id. Mr. Curaba has none of these
conditions.
                                        11
Case 5:14-cr-50065-JLV Document 179 Filed 02/17/21 Page 12 of 14 PageID #: 939




met his burden of proof to present “extraordinary and compelling reasons”

warranting a sentence reduction under § 3582(c)(1)(A)(i).

      Several courts, including courts in the District of South Dakota, have

concluded that obesity on its own during the COVID-19 pandemic does not

necessarily warrant a reduction in sentence for extraordinary and compelling

reasons. See United States v. Williams, CRIMINAL ACTION No. 15-571-3,

2020 WL 4756743, at *5 (E.D. Pa. Aug. 17, 2020); United States v. McAbee, No.

4:14-CR-40027-01, 2020 WL 5231439, at *3 (D.S.D. Sept. 2, 2020) (finding

defendant with asthma and a BMI of 30.8 or 31.7 did not establish

extraordinary and compelling reasons); United States v. Saenz, CR. 10-30027-

01, 2020 WL 4347273, at *5 (D.S.D. July 29, 2020) (finding defendant with

other medical conditions and a BMI between 40 and 44.9 did not establish

extraordinary and compelling reasons).

      The court also recognizes the BOP’s recent implementation of a COVID-

19 vaccination program. Id. BOP: COVID-19 Update, https://www.bop.gov/

coronavirus/ (last checked Feb. 12, 2021). As of February 12, 2021, 45,577

doses have been administered in the BOP system-wide. Id. Those numbers

are increasing significantly with each day.5 According to the BOP, those

inmates who wish to receive the vaccine will have an opportunity to do so, but

      [w]hen an institution receives an allocation of the vaccine, it is first
      offered to full-time staff at that location, given that staff - who come
      and go between the facility and the community - present a higher

      5Asof February 11, 2021, 43,650 doses had been administered.
https://www.bop.gov/coronavirus/.
                                    12
Case 5:14-cr-50065-JLV Document 179 Filed 02/17/21 Page 13 of 14 PageID #: 940




       potential vector for COVID-19 transmission. Vaccinating staff
       protects fellow staff, inmates at the facility, and the community.

Id.

      Based on the court’s detailed review of the medical records, Mr. Curaba

does not have medical health conditions to support “extraordinary and

compelling” reasons for compassionate release during the COVID-19 pandemic.

       3553(a) Factors

       Additionally, the court concludes the § 3553(a) factors do not support

relief. These factors include the nature and circumstances of the offense, the

history and characteristics of the defendant, the need to reflect the seriousness

of the offense, promote respect for the law, provide just punishment, deter

criminal conduct, and protect the public from further crimes of the defendant,

among others. 18 U.S.C. § 3553(a)(1)-(7). A detailed analysis of these factors

is unnecessary. Suffice it to say, Mr. Curaba’s intended offense was serious in

nature. (Docket 161 ¶ 8). Mr. Curaba received the benefit of a substantial

reduction from the government in the severity of the charge to which he pled

guilty. The court sentenced him to the mandatory minimum sentence. That

sentence was chosen with care to reflect the seriousness of his offense, provide

appropriate punishment and protect the public from further offenses by the

defendant. (See generally Docket 165 & 165-1). Early release is not

warranted.

                                    ORDER

       No good cause having been proven, it is
                                       13
Case 5:14-cr-50065-JLV Document 179 Filed 02/17/21 Page 14 of 14 PageID #: 941




      ORDERED that defendant’s motion for compassionate release (Docket

170) is denied.

      Dated February 17, 2021.

                              BY THE COURT:

                              /s/ Jeffrey L. Viken
                              JEFFREY L. VIKEN
                              UNITED STATES DISTRICT JUDGE




                                     14
